Name: Commission Regulation (EEC) No 332/91 of 8 February 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 2. 91 Official Journal of the European Communities No L 39/5 COMMISSION REGULATION (EEC) No 332/91 of 8 February 1991 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 23 209 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p . 6. 0 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 39/6 Official Journal of the European Communities 13 . 2. 91 ANNEX I LOT A 1 . Operation No (') : 1052/90 2. Programme : 1990 3. Recipient (8) : Lesotho Flour Mills , Private Bag A 62, Maseru 100, tel . 234 98 , telex 329 BB 4. Representative of the recipient (2) : Food Management Unit, PO Box 527, Maseru, Lesotho, tel . 32 39 58 5. Place or country of destination : Lesotho 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) Q : see OJ No C 216, 14. 8 . 1987, p. 3 (under II .A.1 ) 8 . Total quantity : 8 000 tonnes 9 . Number of lots : one 10 . Packaging : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination  Maseru 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing : Lesotho Flour Mills, Private Bag A 62, Maseru 100 , tel . 234 98, telex 329 BB 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  30. 3 . 1991 18 . Deadline for the supply : 1  30 . 5 . 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 . 2 . 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 3 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 3  15. 4. 1991 (c) deadline for the supply : 1  30 . 5 . 1991 22. Amount of the tendering security : 5 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles, telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 22. 2 . 1991 fixed by Regulation (EEC) No 203/91 (OJ No L 23, 29 . 1 . 1991 , p. 20) 13. 2 . 91 Official Journal of the European Communities No L 39/7 LOT B 1 . Operation No ('): 1098/90 2. Programme : 1990 3 . Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) (J) ( 10) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 3 000 tonnes 9 . Number of lots : one 10. Packaging and marking (4) (") : see list published in OJ No C 216, 14. 8 . 1 987, p. 3 (under II.B.1.c) Marking on the bags in letters at least 5 cm high : 'ACTION No 1098/90 / SUDAN / 900826 / PORT SUDAN' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed (9) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 . 3 .  10. 4 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 . 2 . 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 3 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 3 .  24. 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (6) : refund applicable on 22. 2. 1991 , fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23, 29 . 1 . 1991 , p . 20) No L 39/8 Official Journal of the European Communities 13 . 2. 91 LOT C 1 . Operation No ('): 1094/90 2. Programme : 1990 1 3 . Recipient (8) : Jordan 4. Representative of the recipient (2) : In Europe : Embassy of the Hashemite Kingdom of Jordan, Av. F.D. Roosevelt 104, B-1050 Brux ­ elles ; Tel . 640 77 55 ; telex : 625 13 AMBJOR B In Jordan : National Shipping Services Co. Ltd, PO Box 927304, Amman ; tel . : (96 26) 60 69 01 ; telex : 23355 ; fax : (96 26) 67 69 20 5 . Place or country of destination : Jordan 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (') 0 : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 5 247 tonnes 9 . Number of lots : one 10 . Packaging : in bulk 11 . Method of mobilization : the Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient : Aqaba 15 . Port of landing :  16. Address of the warehouse and, if appropriate , port of landing : Ministry of Supply Warehouse, Juwaideh, Amman, Jordan, Mr Sami Hattab 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  30. 3 . 1991 18 . Deadline for the supply : 15. 5. 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 26. 2. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 . 3 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 3  1 . 4. 1991 (c) deadline for the supply : 15 . 5 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/58 , rue de la Loi 200, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 22. 2. 1991 , fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23 , 29. 1 . 1991 , p. 20) No L 39/913 . 2 . 91 Official Journal of the European Communities LOT D 1 . Operation Nos ('): 1009, 1010 and 1011 /90 2. Programme : 1990 3. Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4 . 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3)(7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 1 705 tonnes (2 336 tonnes of cereals) 9 . Number of lots : one (three parts : Dl 205 tonnes ; D2 : 1 200 tonnes ; D3 : 300 tonnes) 10 . Packaging and marking (4) (") ( l2) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 20. 3 .  10. 4. 1991 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26. 2. 1 99 1 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 3 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 3 .  24. 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 22. 2 . 1991 , fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23 , 29 . 1 . 1991 , p. 20) No L 39/ 10 Official Journal of the European Communities 13 . 2. 91 LOT E 1 . Operation Nos (') : 1096 and 1097/90 2. Programme : 1990 3. Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3)Q : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 877 tonnes (1 201 tonnes of cereals) 9 . Number of lots : one (two parts : El : 512 tonnes ; E2 : 365 tonnes) 10 . Packaging and marking (4) (") ( 12) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 20 . 3  10. 4. 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 . 2. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 3 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 3  24. 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 22. 2. 1991 , fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23, 29. 1 . 1991 , p. 20) No L 39/1113 . 2 . 91 Official Journal of the European Communities LOT F 1 . Operation No ('): 1034/90 2. Programme : 1990 3 . Recipient f) : Peru 4. Representative of the recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez . 220 , Piso 14, JesÃ ºs MarÃ ­a, Lima (PerÃ º) ; tel . : 24 24 64 5. Place or country of destination : Peru 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) 0 : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 2 500 tonnes (3 425 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) (13) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.b) Marking on the bags in letters at least 5 cm high : 'ACCIÃ N N ° 1034/90 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA AL PERÃ  (ONAA / PMA)' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : Callao 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 3  10. 4. 1991 18 . Deadline for the supply : 31 . 5 . 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 26. 2. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 3 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  24. 4. 1991 (c) deadline for the supply : 14. 6 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 22. 2. 1991 fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23, 29 . 1 . 1991 , p. 20) 13 . 2 . 91No L 39/ 12 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4 (Lots B, D and E)  Lot A : M. A. Kratz, PO Box MS 518 Maseru, Lesotho (tel . 31 37 26 ; telex DELEGEUR 4351 LO),  Lot C : Mr C.D. Falkowski , PO Box 926794, Amman, Jordan (tel . (96 26) 66 81 91 Fax (96 26) 68 67 46 ; telex 22260 DELEUR JO,  Lot F : M. Benito Prior, DelegaciÃ ³n CCE, Calle Orinoco, Las Mercedes Apto. 768076, Las Americas, 1061A, Caracas, Venezuela (tel . (582) 91 51 33 ; telex 27298 COMEU VC ; Fax (582) 91 88 76. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member state concerned, have not been exceeded. The radioactivity certificate must indicate the Caesium- 134 and - 137 levels. Lot B : Caesium-134 and - 137 and iodine 131 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin,  fumigation certificate (part D 1 ) (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (') By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. ( 10) Radiation certificate legalized by a consulate of Sudan . (") The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. ( 12) Shipment to take place in 20-foot containers condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ( 13) In the event that the products are placed in containers on the initiative of the tenderer, he shall bear the costs of transportation to the port warehouse, where the products are to be stored. 13 . 2. 91 Official Journal of the European Communities No L 39/ 13 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem D 1 705 Dl : 205 Euronaid Chile AcciÃ ³n n0 1009/90 / Harina de trigo / Chile / (AATM) / 901704 / Coyahique vÃ ­a ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita D2 : 1 200 Euronaid PerÃ º AcciÃ ³n n0 1010/90 / Harina de trigo / PerÃ º / (CAM) 902048 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita D3 : 300 Euronaid HaÃ ¯ti Action n0 1011 /90 / Farine de froment / HaÃ ¯ti / Protos / 901507 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite E 877 El : 512 Euronaid Niger Action n0 1096/90 / Farine de froment / Niger / SSI / 903017 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite | E2 : 365 Euronaid Vietnam Action No 1097/90 / Wheat flour / Vietnam / Oxfam B / 900820 / Ho Chi Minh / Gift of the European Economic Community / For free distribution